  Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 1 of 19          PageID #: 1




                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE


SAMUEL CASALE,                         )
                                       )
                       Plaintiff,      )
                                       )
              v.                       )        Case No.
                                       )
ECOLAB INC.,                           )
a Delaware corporation, and            )
                                       )
NALCO COMPANY LLC,                     )
a Delaware corporation,                )
                                       )
                       Defendants      )



          PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiff Samuel Casale, by and through undersigned counsel, hereby

complains against Defendants Ecolab Inc. and Nalco Company LLC as follows:

                                    INTRODUCTION

     1.      This is an action for violation of the Federal Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.; the Federal Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.; the Maine

Whistleblower Protection Act (“MWPA”), 26 M.R.S. § 831 et seq.; and the Maine

Human Rights Act (“MHRA”), 5 M.R.S. § 4571 et seq.

      2.     This case challenges Defendants’: (1) interference with Plaintiff’s rights

and pension benefits under certain employee benefit plans under ERISA; (2) age




                                           1
  Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 2 of 19          PageID #: 2




discrimination against Plaintiff in violation of the ADEA and the MHRA; (3)

retaliation against Plaintiff in violation of the MWPA; and (4) violation of the MHRA.

                                  THE PARTIES

      3.     Plaintiff Samuel Casale (“Casale”) is an individual residing in the Town

of Yarmouth, County of Cumberland, and State of Maine.

      4.     Defendant Ecolab Inc. (“Ecolab”) is a Delaware Corporation with a

principal place of business in St. Paul, Minnesota, which employed Casale from 2011

to the date of his termination on August 1, 2018.

      5.     Nalco Company LLC (“Nalco”) is a Delaware Corporation with a

principal place of business in Naperville, Illinois. From 1995 to the time when Ecolab

acquired Nalco in 2011, Plaintiff was continuously employed by Nalco.

      6.     Ecolab currently has approximately 48,000 employees nationwide.

      7.     Ecolab is a global provider of water, industrial, and energy technologies.

The company’s revenue in 2017 exceeded $13.8 billion.

                          JURISDICTION AND VENUE

      8.     Prior to filing this Complaint, Casale filed a charge of discrimination

with the Maine Human Rights Commission (“MRHC”) and the EEOC. The MHRC

dismissed his complaint on February 9, 2021.

      9.     Venue is proper in this Court because the majority of the discriminatory

practices alleged herein occurred in the County of Cumberland and State of Maine.

      10.    The Court has federal question subject matter jurisdiction over this case

pursuant to 28 U.S.C. § 1331.




                                          2
  Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 3 of 19          PageID #: 3




                            STATEMENT OF FACTS

      11.    Casale began working as a sales representative for Ecolab in 1995.

      12.    Over the course of Casale’s 24-year career, he received at least 8

different promotions.

      13.    In 1997, Nalco promoted Casale to the role of Account Manager, where

he sold and managed the largest paper account globally, worth $14 million in sales.

      14.    In 1999, Nalco promoted Casale to Senior Account Manager. In 2000, he

advanced further to Area Manager.

      15.    In 2002, Nalco promoted Casale to District Sales Manager, involving the

Maine, New Hampshire, and Vermont territories, worth an annual total of $36

million.

      16.    In 2006, Nalco promoted Casale to Corporate Account Manager.

      17.    In 2008, Nalco promoted Casale to Senior Corporate Account Manager,

where he was responsible for a portfolio worth more than $60 million.

      18.    Throughout    his employment       with Nalco,   Casale    exceeded all

performance benchmarks and had a stellar history of performance.

      19.    Casale was vested in and a beneficiary of the Nalco Company

Retirement Income Plan, a Defined Benefit Pension Plan.

      20.    In 2009, because of his outstanding performance, Casale received a stock

award of $100,000. Casale was the only non-executive employee to receive such an

award. Nalco employee Dennis Garbarino, who later became Casale’s manager, was

resentful of the stock award given to Casale.




                                          3
  Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 4 of 19          PageID #: 4




      21.    In 2011, Ecolab acquired Nalco and Casale became an employee of

Ecolab. The acquisition did not affect Casale’s rights under the Nalco Company

Retirement Income Plan.

      22.    Alternatively, Casale remained an employee of Nalco Company LLC

after 2011. For purposes of this Complaint, Casale’s employer is referred to

alternatively as “Ecolab” or “Defendants.”

      23.    When Ecolab acquired Nalco, employees who were vested in the pension

plan became known as “Legacy Nalco” employees, vested and entitled to participate

in the “Legacy Nalco” Defined Benefit Pension Plan (“the Legacy Nalco Plan”), as well

as Ecolab’s pension plan and post-retirement benefits plan.

      24.    Although Casale was vested in the Legacy Nalco Plan before he even

became an employee of Ecolab, the key benchmark for increasing the value of benefits

received from the Legacy Nalco Plan was attaining the age of 55. The Legacy Nalco

Plan value increased substantially once an employee reached the age of 55. In

addition, employees who reached age 55 were considered “grandfathered” into the

Ecolab Post Retirement Benefits Plan Health Reimbursement Arrangement, which

would provide full health insurance coverage for an employee between the ages of 55

and 65, when Medicare benefits began.

      25.    Casale planned to work for Ecolab until he reached the age of 62.

      26.    In 2014, Ecolab gave Casale an overall performance rating of “exceeds

expectations.” In 2015, his overall rating was: “strong performance.”




                                          4
  Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 5 of 19           PageID #: 5




      27.     In 2015, Casale left his Key Account Manager role because Ecolab asked

him to move over to the mining group of the company.

      28.     Prior to Casale joining the mining group, multiple older workers were

terminated or offered voluntary retirement packages.

      29.     In early 2017, Ecolab asked Casale to take responsibility for the Peabody

Energy account, which was one of the biggest accounts in the coal/mining division.

Peabody was facing bankruptcy and Ecolab wanted Casale to initiate and finalize

negotiations on a new contract that would help Ecolab avoid a preference claim in the

bankruptcy.

      30.     In the years after Ecolab acquired Nalco, Casale was privy to multiple

conversations about eliminating “legacy Nalco” employees over the age of 50 from the

company. Ecolab even had a code name for the initiative to target and remove older

employees from the company: Project Blue Wave.

      31.     Project Blue Wave was designed to save the company money by

eliminating older workers with higher salaries and long-term incentives, before they

attained the age of 55 and became more expensive to the company in terms of pension,

healthcare, and post-retirement benefits.

      32.     As part of Project Blue Wave, Casale’s superiors (Dennis Garbarino and

Randall Aiken) instructed him to terminate three employees in 2016 who were over

the age of 60. These employees were Charles Hutchko (age 67), James Eyth (age 62)

and Jack Cranfill (age 67). Each of these older employees were targeted for

termination because of their age, tenure, and pension eligibility.




                                            5
  Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 6 of 19         PageID #: 6




      33.    Upon information and belief, few if any “Nalco legacy” employees under

the age of 40 have been terminated as part of a reduction in force at Ecolab.

      34.    In early 2017, Casale worked with the highest levels of management and

general counsel on finalizing the Peabody contracts. He received positive feedback

from general counsel and others for his accomplishments on the difficult negotiation.

      35.    By April 2017, the Peabody contracts were completed, and Dennis

Garbarino remarked: “Great work Sam!” Another email praised Casale’s work as

follows: “What a great win navigating a complex and competitive process – Great job!”

      36.    On September 21, 2017, Casale’s manager wrote: “Sam, Thank you for

lunch and pulling together the Peabody strategy and proposal!”

      37.    On September 22, 2017, Casale’s direct manager Dennis Garbarino’s

feedback in an email about the Peabody contract was that Casale did an “Awesome!”

job. Garbarino thanked Casale.

      38.    A week later, on September 28, 2017, the Area VP of North America for

Global Mining, Daniel Verdejo, emailed Casale: “Excellent job Sam!” regarding the

Peabody account. The same day, Richard Lancaster, the District Manager of

Northern Mining, wrote: “That is really good stuff, Sam.”

      39.    In December of 2017, Casale received a long-term incentive award for

his performance.

      40.    In early 2018, Casale’s direct report Danny Bess received an award for

his impressive sales, along with a trip to Hawaii and accolades directly from the COO

of Ecolab. Bess was exclusively focused on Appalachian and Illinois basin coal. The




                                          6
  Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 7 of 19           PageID #: 7




team, managed by Casale, had delivered great results. Bess was Casale’s direct

report. Part of Casale’s responsibilities as a manager was to ensure impressive sales

from the people he supervised.

       41.       On February 14, 2018, Casale emailed his former colleague in the paper

division of Nalco Water (a subsidiary of Ecolab) and said he was interested in

returning to the paper group. Casale wrote in an email that: “I have discussed this

with my Manager in Mining and would like to talk with you about potential

opportunities and he is fine with that.”

       42.       On March 1, 2018, Jay Janson (the mining group’s Global Corporate

Accounts Manager) wrote that the team had “good news to report . . . after grinding

it out since last March on a variety of fronts.” His email accurately captures some of

Casale’s many accomplishments in 2017:

       Sam has very deftly leveraged a mutual relationship he has with the VP
of Purchasing, as well as commonality from the Paper Industry. (With a little
help from me & Sean as needed) Sam has managed to turn Scott Taylor –
Purchasing Manager formerly negative (although cordially so) toward Nalco –
into a positive force. After several Defoamer 1010 and Scale Control 101
“classes” with Sam and the aforementioned deft relationship leveraging, Scott
is actually making calls on our behalf to their Plant Managers & tech leads to
open doors for us to evaluate our products. Until last March, these doors had
been repeatedly shut in our faces.

       43.       Despite the strong performance that Casale continued to demonstrate

in the mining group, in 2017, he received the first negative performance evaluation

of his career.

       44.       James Neissl, one of Casale’s peers who had never worked directly with

him, and did not supervise him, completed the performance evaluation. Neissl wrote




                                             7
  Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 8 of 19          PageID #: 8




in the review, which Randall Aiken signed off on, that Casale’s performance needed

improvement.

      45.     The comments in Casale’s 2017 performance review were clearly false

and designed to document reasons to terminate Casale, as an older employee:

      Sam did demonstrate very good customer relationship skills and has
      done a good job of helping Janson manage the relationship with Mosaic’s
      US operations to position us for growth in 2018. Sam’s direct reports
      generated new business at targets. Danny Bess implemented price
      increases at targets. However, the over-all margin decline associated with
      price concessions to Peabody were so severe that the NA Mining region
      lost money in Q2, and as a result of the erosion, initiated a lay-off of
      personnel. Also, attrition from the Peabody Bear Run site was the largest
      controllable attrition in the Mining SBU. No price captured in 2017 for
      Jay Janson and Same Casale’s accounts. The current business
      environment for thermal coal producers like Peabody is very difficult and
      Nalco’s financial outcome is not entirely due to Sam’s efforts but neither
      would the management team agree that he effectively mitigated the losses
      associated with Peabody.

      Feedback from district managers is that Sam committed to customer
      meetings but did not show-up or provide any notice he was not available.
      Experience with Sam by Mining management team was similar in that
      he was not available for numerous SBU teleconferences related to
      execution of Pricing and GTW initiates for corporate accounts. This
      behavior has reduced Sam’s effectiveness as a sales team leader.
      46.     In reality, Casale never missed a single meeting aside from one occasion

when his flight was delayed on a business trip due to weather.

      47.     The statements contained in Casale’s performance review were false,

defamatory, pretextual, and designed to fabricate a reason to terminate his

employment.

      48.     Casale responded to the false statements in his review and explained in

detail why they were false:




                                          8
  Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 9 of 19          PageID #: 9




      2017 was a year of significant business challenges, given the cyclical
      nature of Mining and the coal market, in general. Our largest Mining
      customer, Peabody, was assigned to me in January 2017. Peabody
      Energy was emerging from bankruptcy and I was asked by Senior
      Management to take on the account, and I did so. I had no history with
      Peabody prior to 2017. I was given the challenge to negotiate three
      significant contracts, get them assumed and executed . . . all three
      contracts were successfully negotiated and closed. I have relationships at
      the Mosaic Company and have been quite engaged. We have significant
      opportunities with this large, global leader. Our team has worked
      collaboratively to drive the opportunities in scale control and defoamer.
      I have high expectations for business growth at Mosaic in 2018.

      49.    Casale spoke with HR about his disagreement with the negative

performance evaluation, indicating that: “Peabody was emerging from bankruptcy

and the preference payment risk outweighed the discount that we needed to provide

(the subject of another email). I think our leadership appreciated the results.”

      50.    HR told Casale that an informal investigation would be conducted into

his complaints. Casale continued to discuss with HR that he was being unfairly

targeted in early 2018. Shortly thereafter, he learned that his 2018 lump sum bonus

amount was $0.

      51.    The short temporal span between Casale complaining to HR and the

absence of a bonus payout in 2018 suggests retaliation.

      52.    On April 4, 2018, Ecolab placed Casale on a bogus Corrective Action

Plan with unattainable requirements, which were clearly designed to force him out

of the company.

      53.    On May 31, 2018, Casale reiterated via email that he would be open to

other opportunities within Ecolab.




                                          9
 Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 10 of 19           PageID #: 10




      54.    In the months and years leading up to Casale’s negative performance

review, he also complained about his direct manager, Dennis Garbarino, making

racist and sexist comments about female colleagues. Specifically, Garbarino referred

to a female colleague as a “spic bitch” and became angry when Casale questioned his

racist, sexit remark. Garbarino also referred to a colleague of Casale’s as “eye candy.”

When Casale pushed back, Garbarino retaliated against him. When Casale stood up

to Garbarino regarding another female colleague, Garbarino retaliated further.

      55.    In 2018, Casale reported Garbarino’s sexist comments in a “Your Voice

Matters” survey that Ecolab asks employees to complete. Through a narrow process

of elimination, Garbarino was able to decipher that Casale had reported him to HR.

Casale also reported in the “Your Voice Matters” survey that the company was

engaging in age discrimination.

      56.    In 2018, but for the bogus performance evaluation and Corrective Action

Plan, Casale would have been an outstanding candidate for any other sales role

within Ecolab. However, because Ecolab falsely documented performance issues, he

was not considered in good standing with the company and not considered for any

other positions.

      57.    In late July of 2018, Ecolab informed Casale that his position was being

eliminated, effective August 1, 2018.

      58.    Casale was 50 years old at the time of his termination from employment.

      59.    Ecolab provided Casale with false and misleading information about

which employees were being considered for this purported reduction in force (“RIF”).




                                          10
 Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 11 of 19         PageID #: 11




      60.    Ecolab created a false and pretextual performance “matrix,” wherein

colleagues compared Casale’s performance to the other employees who were not

selected for the RIF.

      61.    Ecolab’s stated reasons for terminating Casale were pretextual because

his sales performance was far stronger than the two employees to whom he was

compared, Niessl and Carpenter.

      62.    Under the ADEA, as amended by the Older Worker’s Benefit Protection

Act, the information that Ecolab provided to Casale about the “decisional unit” and

employees who were and were not selected for the RIF was incomplete and omitted

more than a dozen older workers who were selected for termination around the same

time, or shortly after, Casale’s termination.

      63.    Upon information and belief, dozens of similarly situated employees like

Casale, who were about to attain a larger pension payout upon reaching the age of

55, have been targeted and terminated by Ecolab.

      64.    If Casale had remained employed with Ecolab until age 55 (2023), his

Legacy Nalco Plan lump sum pension amount would have been $615,410. On the date

of his termination in 2018, Casale’s Legacy Nalco Plan lump sum pension amount

was $371,858. This amounts to a difference of $243,552.

      65.    Casale was also a vested participant in Ecolab’s Cash Balance Defined

Benefit Pension Plan (“ECB Plan”). If Casale had remained employed with Ecolab

until age 55 (2023), his ECB Plan lump sum pension amount would have been




                                          11
 Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 12 of 19            PageID #: 12




$98,471. On the date of his termination in 2018, Casale’s ECB Plan lump sum pension

amount was $55,622. This amounts to a difference of $42,849.

       66.    The full value of Casale’s earnings on a yearly basis was approximately

$250,000 by 2017.

       67.    Casale lost earnings in 2018 by being deprived of a bonus.

       68.    Casale has been unable to find alternative employment since his

termination, including positions he has applied for at Ecolab and/or Nalco. In

addition, if Casale had been fully vested in the pension plan by remaining employed

until age 55, the plan would have entitled him to full health care coverage for life.

       69.    Ecolab’s agents and representatives knowingly and willfully retaliated

and discriminated against Casale in violation of State and Federal law.

                    COUNT I – ERISA § 510 INTERFERENCE
                               (29 U.S.C. § 1140)

       70. Plaintiff repeats the allegations contained in Paragraphs 1 through 69 as

if fully stated herein.

       71. ERISA § 510 provides that: “It shall be unlawful for any person” to

“discriminate against a participant or beneficiary . . . for the purpose of interfering

with the attainment of any right to which such participant may become entitled under

the plan, this title, or the Welfare and Pension Plans Disclosure Act.”

       72. Casale was entitled to benefits under both the Legacy Nalco Plan and the

ECB Plan as an employee of Ecolab and he met all requirements for participation

under the terms of each Plan.




                                          12
 Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 13 of 19           PageID #: 13




         73. Each of the Plans described above amounted to employee welfare/benefit

plans under ERISA.

         74. Casale was fully vested in each Plan, although his entitlement to benefits

was significantly reduced by Ecolab’s discriminatory firing before he attained the age

of 55.

         75. Defendants’ termination of Casale’s employment was undertaken with

specific intent and for the direct purpose of depriving him of employee benefits to

which he would have otherwise been entitled.

         76. Defendants’ discriminatory termination of Casale’s employment was

motivated by a desire to limit the amount of Plan funds to which he was entitled. As

such, interference with Casale’s benefits under each Plan was a motivating factor

behind his termination.

         77. Administrative exhaustion of Casale’s ERISA interference claim is not

necessary under the circumstances of this case, where an appeal process to the

employer that discriminated against him and terminated his employment in violation

of ERISA § 510, would have been futile.

         78. The terms of the Plans do not include a remedy for, or an appeal process

related to, the company terminating employment out of a desire to reduce the amount

of a vested employee’s future pension plan benefits.

         79. Defendants’ stated reasons for terminating Casale’s employment, either

as part of a reduction in force or for performance reasons, were mere pretext for

discrimination as set forth above.




                                           13
 Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 14 of 19        PageID #: 14




       WHEREFORE, Plaintiff Samuel Casale requests that the Court enter

judgment in his favor and against Defendants and award him all equitable, statutory,

and compensatory damages available under ERISA § 510, along with attorney’s fees,

costs and expenses, and all other relief afforded by law.

                      COUNT II – AGE DISCRIMINATION
             IN VIOLATION OF THE ADEA, DISPARATE TREATMENT
                           (29 U.S.C. § 621 et seq.)

       80. Plaintiff repeats the allegations contained in Paragraphs 1 through 79 as

if fully stated herein.

       81. Casale is a member of a protected class based on his age at the time of

termination (50).

       82. Ecolab’s criticism of Casale’s performance, and the eventual termination

of his employment, was in fact pretext for age discrimination.

       83. Defendants took adverse employment action against Plaintiff as a direct

and proximate result of his age.

       84. Defendants showed discriminatory bias toward older workers by

retaining similarly situated younger employees who were less qualified than

Plaintiff.

       85. Defendants showed discriminatory bias toward older workers by favoring

younger workers compared to older workers like Plaintiff.

       86. In pursuing a purported reduction in force, Ecolab did not treat age

neutrally but instead selected employees for termination in a manner that showed a

preference for younger workers.



                                          14
 Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 15 of 19            PageID #: 15




       87. Unlawful age discrimination has taken place within the meaning of the

ADEA.

       88. Defendants discriminated against Plaintiff on the basis of age knowingly

or with reckless disregard for whether its conduct was prohibited by the ADEA.

Because Defendants’ discrimination was willful, Casale is entitled to liquidated

damages of twice the amount of his lost wages.

       89. As a result of Defendants’ discriminatory actions, Casale has suffered and

is entitled to damages, including but not limited to: lost wages and benefits, front pay,

compensatory damages including emotional pain and suffering and lost enjoyment of

life, attorney’s fees, costs and expenses.

       WHEREFORE, Plaintiff Samuel Casale requests that the Court enter

judgment in his favor and against Defendants and award him damages in the form

of lost back pay, front pay, compensatory damages, liquidated damages, punitive

damages, attorney’s fees, costs and expenses, equitable and injunctive relief, and all

other relief afforded by law.

                    COUNT III – AGE DISCRIMINATION
             IN VIOLATION OF THE ADEA, DISPARATE IMPACT
                         (29 U.S.C. § 621 et seq.)

       90. Plaintiff repeats the allegations contained in Paragraphs 1 through 89 as

if fully stated herein.

       91. Casale is a member of a protected class based on his age at the time of

termination (50).




                                             15
 Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 16 of 19            PageID #: 16




      92.   The selection criteria utilized by Ecolab for determining who to retain and

who to terminate in the 2018 RIF were chosen and implemented in such a way to

create an employment policy that disparately impacted older workers who were close

to but not yet over the target age of 55.

      93.   The discriminatory selection criteria used by Ecolab for determining who

to retain and who to terminate in the RIF caused multiple older workers to lose their

jobs and/or be replaced by younger, less experienced workers.

      94.   Casale and his similarly situated employees over the age of 40, but under

the age of 55, have been discriminated against by Defendants in their efforts to

systematically remove older workers from the company.

      95.   Additionally, Defendants have terminated the employment of older

workers who had already attained the age of 55 and vested into the Nalco Legacy

Plan, in an attempt to cover up or distract from the illegal employment practices

described herein.

      96. As a result of Defendants’ discriminatory actions, Casale has suffered and

is entitled to damages, including but not limited to: lost wages and benefits, front pay,

compensatory damages including emotional pain and suffering and lost enjoyment of

life, attorney’s fees, costs and expenses.

      WHEREFORE, Plaintiff Samuel Casale requests that the Court enter

judgment in his favor and against Defendants and award him damages in the form

of lost back pay, front pay, compensatory damages, liquidated damages, punitive




                                             16
 Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 17 of 19           PageID #: 17




damages, attorney’s fees, costs and expenses, equitable and injunctive relief, and all

other relief afforded by law.

                     COUNT IV – VIOLATION OF THE
                MAINE WHISTLEBLOWER PROTECTION ACT
                         (26 M.R.S. § 831 et seq.)

      97.    Plaintiff repeats the allegations contained in Paragraphs 1 through 96

of his Complaint as if fully set forth herein.

      98.    Casale engaged in protected activity within the meaning of the Maine

Whistleblower Protection Act (“MWPA”) by making protected whistleblower

complaints to Defendants on more than one occasion.

      99.    Casale had a reasonable, good faith basis for believing his report to

Defendants of illegal conduct on the part of his manager, as well as age discrimination

within the company, violated Maine and Federal law.

      100.   Casale engaged in the aforementioned protected activity in good faith.

      101.   The aforementioned instance(s) of protected conduct bear a causal

relationship to the adverse employment action(s) alleged herein.

      102.   As a result of Defendants’ whistleblower retaliation, Casale has suffered

and is entitled to damages, including but not limited to: lost wages and benefits, front

pay, compensatory damages including emotional pain and suffering and lost

enjoyment of life, attorney’s fees, costs and expenses.

      WHEREFORE, Plaintiff Samuel Casale requests that the Court enter

judgment in his favor and against Defendants and award him damages in the form

of lost back pay, front pay, compensatory damages, liquidated damages, punitive



                                           17
 Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 18 of 19          PageID #: 18




damages, attorney’s fees, costs and expenses, equitable and injunctive relief, and all

other relief afforded by law.

       COUNT V – VIOLATION OF THE MAINE HUMAN RIGHTS ACT
                       (5 M.R.S. § 4571 et seq.)

       103. Plaintiff repeats the allegations contained in Paragraphs 1 through 102

as if fully stated herein.

       104. For all of the reasons set forth in Counts II through IV above, unlawful

discrimination and retaliation against Plaintiff have taken place within the meaning

of the Maine Human Rights Act.

       WHEREFORE, Plaintiff Samuel Casale requests that the Court enter

judgment in his favor and against Defendants and award him damages in the form

of lost back pay, front pay, compensatory damages, liquidated damages, punitive

damages, attorney’s fees, costs and expenses, equitable and injunctive relief, and all

other relief afforded by law.

                                JURY TRIAL DEMAND

       Plaintiff Samuel Casale hereby demands a jury trial on all matters so triable

under the laws and Constitution of the United States and the State of Maine.




                                         18
 Case 2:21-cv-00126-NT Document 1 Filed 05/10/21 Page 19 of 19    PageID #: 19




                                   Respectfully submitted,



Dated: May 10, 2021                       /s/ Laura H. White

                                   ____________________________
                                   Laura H. White, Bar No. 4025
                                   Attorney for Plaintiff
                                   WHITE & QUINLAN, LLC
                                   62 Portland Rd., Suite 21
                                   Kennebunk, ME 04043
                                   (207) 502-7484
                                   lwhite@whiteandquinlan.com


                                   /s/ Danielle Quinlan

                                   ____________________________
                                   Danielle Quinlan, Bar No. 5480
                                   Attorney for Plaintiff
                                   WHITE & QUINLAN, LLC
                                   62 Portland Rd., Suite 21
                                   Kennebunk, ME 04043
                                   (207) 502-7484
                                   dquinlan@whiteandquinlan.com




                                     19
